FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (Convenience Translation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Financial Statements for the Year Ended December 31, 2012 and Independent Auditor´s Report on Financial Statements Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT AUDITOR’S REPORT ON FINANCIAL STATEMENTS To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP We have audited the accompanying individual and consolidated financial statements of Companhia Brasileira de Distribuição (the “Company”), identified as Parent Company and Consolidated, respectively, which comprise the balance sheet as of December 31, 2012, and the related statements of income, comprehensive income, changes in shareholder’s equity and cash flows for the year then ended, and a summary of significant accounting practices and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these individual financial statements in accordance with accounting practices adopted in Brazil and the consolidated financial statements in accordance with International Financial Reporting Standards - IFRSs, issued by the International Accounting Standards Board - IASB, and in accordance with accounting practices adopted in Brazil, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Deloitte Touche Tohmatsu Opinion on the individual financial statements In our opinion, the individual financial statements present fairly, in all material respects, the financial position of Companhia Brasileira de Distribuição as of December 31, 2012, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Companhia Brasileira de Distribuição as of December 31, 2012, and its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with IFRSs issued by IASB and accounting practices adopted in Brazil. Emphasis of matter As described in note 2, the individual financial statements were prepared in accordance with accounting practices adopted in Brazil. In the case of the Company, these practices differ from IFRSs, applicable to separate financial statements, only in relation to the valuation of investments in subsidiaries, associates and jointly controlled entities by the equity method, while for IFRSs purposes should be cost or fair value. Our opinion is not qualified under this matter. Other matters Statements of value added We have also audited the individual and consolidated statements of value added (“DVA”) for the year ended December 31, 2012, prepared under the responsibility of the Company’s Management, the presentation of which is required by the Brazilian Corporate Law for publicly-traded companies , and as supplemental information for IFRSs, that do not require the presentation of DVA. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Audit of individual and consolidated financial statements for the year ended December 31, 2011 The amounts for the year ended December 31, 2011, presented for comparison purposes, were previously audited by other independent auditors, who issued an unqualified report dated February 16, 2012. © 2013 Deloitte Touche Tohmatsu. All rights reserved. 2 Deloitte Touche Tohmatsu As part of our audit of the individual and consolidated financial statements of 2012, we also audited the adjustments described in note 2, which were recorded to amend the individual and consolidated financial statements of 2011. In our opinion, such adjustments are appropriate and have been properly recorded. We were not engaged to audit, review or apply any other procedure on the individual and consolidated financial statements of the Company for the year 2011 and, therefore, we express no opinion or any form of assurance on the 2011 financial statements taken as a whole. The accompanying individual and consolidated financial statements has been translated into English for the convenience of readers outside Brazil. São Paulo, February 19, 2013 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes Engagement Partner 3 Companhia Brasileira de Distribuição Financial Statements Years ended December 31, 2012 and 2011 Index Financial statements Balance sheet 1 Income statement 3 Statement of comprehensive income 4 Statement of changes in shareholders´ equity 5 Statement of cash flows 6 Statement of value added 8 Notes to the financial statements 9 Companhia Brasileira de Distribuição Balance sheet December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated Assets Notes Current Cash and cash equivalents 7 2,328,783 4,969,955 Trade accounts receivable, net 8 1,719,763 5,437,500 Other accounts receivable, net 9 40,131 279,621 Inventories 11 1,914,938 5,552,769 Recoverable taxes 12 413,721 907,702 Other receivables 68,182 128,845 Total current assets 6,485,518 17,276,392 Noncurrent Trade accounts receivable 8 - - 110,785 Other accounts receivable 9 46,736 538,069 Inventories 11 - - 14,000 Recoverable taxes 12 24,526 729,998 Financial Instruments 20 - - 304,339 Deferred income and social contribution taxes 22 225,010 1,249,687 Related parties 13 1,143,031 133,415 Restricted deposits for legal proceedings 24 386,487 737,688 Other receivables 31,979 36,898 Investments 14 4,301,137 340,122 Property and equipment, net 16 5,074,613 7,358,250 Intangible assets 17 840,436 4,939,361 Total noncurrent assets 12,073,955 16,492,612 Total assets 18,559,473 33,769,004 Certain amounts of 2011 were reclassified for better presentation and comparison. See note 2. The accompanying notes are an integral part of these financial statements. 1 Companhia Brasileira de Distribuição Balance sheet December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated Liabilities Notes Current Trade accounts payable 18 2,526,912 6,278,757 Loans and financing 19 1,014,783 4,415,654 Debentures 19 501,844 501,844 Payroll and related charges 297,300 758,663 Taxes and contributions payable 21 69,102 332,416 Tax payable in installments 21 163,214 171,212 Related parties 13 188,272 27,878 Dividends payable 27 103,387 103,396 Payable related to acquisition of non-controlling interest 23 - - 54,829 Financing related to acquisition of real estate 14,211 14,211 Rent payable 24,929 48,991 Deferred revenue 26 - - 81,915 Other accounts payable 149,153 711,436 Total current liabilities 5,053,107 13,501,202 Noncurrent Loans and financing 19 2,292,024 4,103,382 Debentures 19 2,137,518 2,137,518 Deferred income and social contribution taxes liability 22 - - 1,114,873 Tax payable in installments 21 1,202,667 1,291,810 Provision for contingencies 24 236,922 680,123 Acquisition of non-controlling interest 23 - - 188,602 Deferred revenue 26 - - 381,406 Other accounts payable 11,962 275,663 Total noncurrent liabilities 5,881,093 10,173,377 Controlling shareholders’ equity Subscribed capital 27 6,129,405 6,129,405 Capital reserves 27 384,342 384,342 Profit reserves 27 1,111,526 1,111,526 7,625,273 7,625,273 Non-controlling interest - - 2,469,152 Total sharholders´equity 7,625,273 10,094,425 Total liabilities and equity 18,559,473 33,769,004 Certain amounts of 2011 were reclassified for better presentation and comparison. See note 2. The accompanying notes are an integral part of these financial statements. 2 Companhia Brasileira de Distribuição Income statement Years ended December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated Net sales (Note 28) 17,744,191 46,594,486 Cost of sales (Note 29) (13,158,402) (33,935,134) Gross profit 4,585,789 12,659,352 Operating income/expenses Selling expenses (Note 29) (2,543,293) (7,936,647) General and administrative (Note 29) (596,361) (1,683,097) Depreciation and amortization (310,398) (678,377) Net financial expenses (Note 31) (472,935) (1,332,708) Share of profit in an associate (Note 14) 374,685 34,825 Other operating income/ expenses, net (Note 30) (234,188) (258,693) (3,782,490) (11,854,697) Profit before income and social contribution taxes and employees’ profit sharing 803,299 804,655 Income and social contribution taxes (Note 22) (85,080) (84,999) Net income and comprehensive income 718,219 719,656 Attributable to: Controlling shareholders (Note 32) 718,219 Non-controlling shareholders 1,437 719,656 Earning per share – (based on weighted average of shares outstanding – R$) (Note 32) Basic Preferred 2.87 Common 2.61 Diluted Preferred 2.85 Common 2.61 The accompanying notes are an integral part of these financial statements . 3 Companhia Brasileira de Distribuição Comprehensive Income Years ended December 31, 2012 and 2011 (In thousands of reais) Controladora Consolidado Net income for the year 718,219 719,656 Others comprehensive income - Comprehensive income for the year 718,219 719,656 Attributable to: Controlling shareholders 718,219 Non-controlling shareholders 1,437 719,656 The accompanying notes are an integral part of these financial statements . 4 Companhia Brasileira de Distribuição Statement of Changes in Shareholders´ Equity Years ended December 31, 2012 and 2011 (In thousands of reais) Capital Reserve Profit Reserve Equity attributed to Controlling Shareholders Non- controlling Interest Total Description Capital Stock Special Goodwill Reserve Other Reserves Granted Options Legal Expansion Treasury Shares Retention of profits Retained Earnings Balance at December 31, 2010 5,579,259 344,605 7,398 111,145 212,339 701,923 (6,868) 73,521 - 7,023,322 2,477,270 9.500.592 Capital increase Capitalization of reserve 527,175 (105,675) - - - (379,350) - (42,150) - Stock option exercised 22,971 - 22,971 - 22.971 Recognized granted options - - - 26,869 - 26,869 - 26.869 Non-controlling interest - (9,555) (9.555) Net income for the year - 718,219 718,219 1,437 719.656 Appropriation of net income to reserve - 35,910 - - - (35,910) - - - Dividends - (170,578) (170,578) - (170.578) Gain (loss) in equity interest - 4,470 - 4,470 - 4.470 Expansion reserve - 460,557 - - (460,557) - - - Profit retention - 51,174 (51,174) - - - Balance at December 31, 2011 6,129,405 238,930 7,398 138,014 248,249 783,130 (6,868) 87,015 - 7,625,273 2,469,152 10,094,425 Capital increase Reserve capitalization (note 27 c) and e)) - Stock option exercised (note 27 d)) - Recognized granted options - Net income for the year - Appropriation of net income to Reserve (note 27 e)) - Dividends (note 27 g)) - Gain (loss) in equity interest - Expansion reserve - Unclaimed dividends - 92 - 92 - 92 Balance at December 31, 2012 - The accompanying notes are an integral part of these financial statements. 5 Companhia Brasileira de Distribuição Statement of Cash Flows Years ended December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated 12. 31.2011 Cash flow provided by operating activities 450,353 1.128.063 Cash provided by the operations 1,255,466 2,518,539 Net income for the year 718,219 719,656 Adjustment to reconcile net income Deferred income tax (Note 22) 85,080 (57,118) Depreciation and amortization 310,398 706,494 Share of profit in an associate (Note 14) (374,685) (34,825) Adjustment to present value (952) 22,427 Financial charges 488,657 965,557 Provision for contingencies (Note 24) (10,738) (4,798) Share-based payment 26,869 26,869 Barter revenue - - - Deferred revenue - - 54,759 Gain (loss) on disposal of property and equipment 14,255 48,820 Allowance for doubtful accounts (Note 8) 81 - 37,004 Provision for obsolescence and losses and breakage (Note 11) (2,141) 23,903 Provision for disposals and losses of fixed assets 504 9,791 Others - - 1,255,466 2,518,539 Changes in assets and liabilities Trade accounts receivable, net (143,428) (1,716,551) Marketable securities - - - 634,978 Inventories (339,543) (776,442) Recoverable taxes 75,526 (506,651) Related parties (464,916) (189,360) Restricted deposits for legal proceedings (54,052) (68,116) Trade accounts payable 307,213 972,395 Payroll, related charges and taxes payable 39,066 169,477 Financial instruments - - 114,365 Other liabilities (224,979) (24,571) (805,113) (1,390,476) Net cash flow provided by operating activities 450,353 1,128,063 6 Companhia Brasileira de Distribuição Statement of Cash Flows Continued Years ended December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated Cash flow used in investing activities Acquisition of subsidiary net of cash acquired - - (269,113) Net cash merged (Note 1) - - - Capital increase in subsidiaries (112) - - Acquisition of property and equipment (Note 16) (726,557) (1,262,640) Acquisition of intangible assets (Note 17) (155,114) (191,635) Sales of property and equipment 24,482 97,892 Net cash used by investing activities (857,301) (1,625,496) Cash flow from financing activities Capital increase 22,971 22,971 Funding and refinancing 2,390,981 6,918,179 Payments (982,152) (4,772,162) Interest paid (271,801) (336,126) Dividend paid (181,844) (183,468) Net cash provided by (used in) financing activities 978,155 1,649,394 Net increase in cash and cash equivalents 571,207 1,151,961 Cash and cash equivalents at the end of year 2,328,783 4,969,955 Cash and cash equivalents at the beginning of year 1,757,576 3,817,994 Net increase in cash and cash equivalents 571,207 1,151,961 The main non-cash transactions are disclosed in the notes 1 (c), 15 (ii), 16 (b) and (e), 22 a) and 27 (c) and (e). The accompanying notes are an integral part of these financial statements . 7 Companhia Brasileira de Distribuição Statement of Value Added Years ended December 31, 2012 and 2011 (In thousands of reais) Parent Company Consolidated Revenue Sales of goods 19,540,187 52,680,575 Allowance for doubtful accounts (7,151) (256,371) Other revenues (expenses) (133,346) 29,422 19,399,690 52,453,626 Inputs acquired from third parties Cost of sales (14,225,737) (36,637,834) Materials, energy, outsourced services and other (1,440,543) (4,464,217) (15,666,280) (41,102,051) Gross added value 3,733,410 11,351,575 Retentions Depreciation and amortization (310,398) (706,494) Net added value produced 3,423,012 10,645,081 Added value received in transfers Share of profit in an associate 374,685 34,825 Financial income 318,540 593,250 693,225 628,075 Total added value to distribute 4,116,237 11,273,156 Personnel 1,535,782 5,227,946 Payroll 1,053,815 3,893,647 Profit sharing 34,884 153,458 Benefits 365,527 777,577 Government Severance Indemnity Fund for Employees (FGTS) 81,556 403,264 Taxes, fees and contributions 735,047 2,281,380 Federal 457,459 1,079,903 State 187,567 986,866 Municipal 90,021 214,611 Value distributed to providers of capital 1,127,189 3,044,174 Interest 791,474 1,926,958 Rentals 335,715 1,118,216 Dividends 170,577 170,577 Value distributed to shareholders 547,642 547,642 Non-controlling interest - - 1,437 Total added value distributed 4,116,237 11,273,156 The accompanying notes are an integral part of these financial statements . 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the financial statements December 31, 2012 and 2011 (In thousands of Brazilian reais, except when otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição (“Company” or “GPA”), directly or through its subsidiaries (“Group”), operates in the food retail, clothing, home appliance, eletronics and other product segments through its chain of hypermarkets, supermarkets, specializes and department stores, principally under the banners “Pão de Açúcar”, “Extra Hiper”, “Extra Super”, “Mini-mercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia”, in addition to the e-commerce platforms “Casas Bahia.com”, “Extra.com” ,“Ponto Frio.com”, “Barateiro.com” and “Partiuviagens.com”. Its headquarters are located in São Paulo, SP, Brazil. Founded in 1948, the Company had 151 thousand employees, 1,882 stores in 19 Brazilian states and in the Federal District and a logistics infrastructure comprising 55 warehouses located in 13 states at December 31, 2012. The Company’s shares are listed in the Level 1 Corporate Governance trading segment of the São Paulo Stock Exchange (“BM&FBovespa”), code “PCAR4” and its shares are also listed on the New York Stock Exchange (ADR level III), code “CBD”. Company is also listed on the Luxembourg Stock Exchange, however, with no shares traded. The Company is controlled by Wilkes Participações S.A. (“Wilkes”), that on July 2, 2012 became a subsidiary of Casino Guichard Perrachon (“Casino”). a) Casino Arbitration On May 30, 2011, Casino filed two arbitration requests in accordance with the rules set forth by the International Arbitration Court of the International Chamber of Commerce against the Mr. Abilio dos Santos Diniz, Ms. Ana Maria Falleiros dos Santos Diniz D’Avila, Ms. Adriana Falleiros dos Santos Diniz, Mr. João Paulo Falleiros dos Santos Diniz, Mr. Pedro Paulo Falleiros dos Santos Diniz and Península Participações S.A. (“Península”). On July 1, 2011, Casino filed another arbitration request in accordance with the rules set forth by the International Arbitration Court of the International Chamber of Commerce, with the abovementioned parties and the Company as the defendants. On October 5, 2011, Mr. Abilio dos Santos Diniz, Ms. Ana Maria Falleiros dos Santos Diniz D’Avila, Ms. Adriana Falleiros dos Santos Diniz, Mr. João Paulo Falleiros dos Santos Diniz, Mr. Pedro Paulo Falleiros dos Santos Diniz and Península presented their responses to both arbitration requests and filed counter claims. The arbitrations were unified into one single proceeding and an arbitration court composed of three members was established to settle the dispute. This first hearing of the aforementioned arbitration proceeding was held in São Paulo on May 9, 2012. The arbitration process, including the Counter Claims, is subject to a confidentiality clause and aims to ensure compliance with the Company’s shareholders´ agreement, Wilkes’ shareholders´ agreement and the law. On June 21, 2012, the Company raised an objection claiming that there is no reason for it to take part in this arbitration, as it is not a party to Wilkes’ Shareholders’ Agreement. 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the financial statements December 31, 2012 and 2011 (In thousands of Brazilian reais, except when otherwise stated) 1. Corporate information Continued b) Wilkes’ corporate events At the Extraordinary General Meeting held on June 22, 2012, the following members of the Board of Directors appointed by Casino were elected: Mr. Eleazar de Carvalho Filho, Mr. Luiz Augusto de Castro Neves and Mr. Roberto Oliveira de Lima Casino, with Mr. Abilio dos Santos Diniz remaining as the chairman of the Board of Directors. After the changes approved in this meeting, the new members of the Company's Board of Directors were: Mr. Abilio dos Santos Diniz (chairman), Mr. Antoine Marie Remi Lazars Giscard D’Estaing, Mr. Arnaud Strasser, Mr. Candido Botelho Bracher, Mr. Eleazar de Carvalho Filho, Mr. Fábio Schvartsman, Ms. Geyze Marchesi Diniz, Mr. Guilherme Affonso Ferreira, Mr. Jean Louis Bourgier, Mr. Jean
